MOBILE GAMING INTERNATIONAL CORP. VIA EDGAR October 30, 2012 Barbara C. Jacobs Assistant Director US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: Mobile Gaming International Corp. Registration Statement on Form S-1 Filed September 29, 2012 File No. 333-184026 Dear Ms. Jacobs: This letter is in response to your comment letter dated October 18, 2012, with regard to the Form S-1 filing of Mobile Gaming International Corp., a Nevada corporation (“Mobile Gaming International” or the "Company") filed on September 21, 2012. Responses to each comment have been keyed to your comment letter. General 1.
